Case: 12-10472   Date Filed: 05/29/2013   Page: 1 of 8


                                                      [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 12-10472
                      Non-Argument Calendar
                    ________________________

             D.C. Docket No. 8:11-cv-01099-JDW-TGW

MICHAEL MCGEE,
an Individual,
REMA MCGEE,
an Individual,
ROBERT J. RYAN,
an Individual,
DAVID E. SCHEUERMAN,
an Individual,
DAWN A. SCHEUERMAN,
an Individual,
NANCY A. SCHEUERMAN,
an Individual,
JOSEPH PAWLIK, JR.,
an Individual,
KIMBERLY MURRAY,
an Individual,
SCOTT MURRAY,
an Individual,
VICKY POHL,
an Individual,
KEVIN POHL,
an Individual,
DANIEL REMUS,
an Individual,
DAVID J REMUS,
an Individual,
DAYLEN REMUS,
          Case: 12-10472   Date Filed: 05/29/2013   Page: 2 of 8


an Individual,
TIFFANY REMUS,
an Individual,
HAL HAMPTON,
an Individual,
LOURDES HAMPTON,
an Individual,
IAN B. CURRIE,
an Individual,
MELISSA CURRIE,
an Individual,
VI-C INVESTORS, LLC,
KURT M. ZURAWSKI,
an Individual,
REBECCA L. GRAEBER,
an Individual,
TERESA NISIVOCCIA,
an Individual,
DAVID NISIVOCCIA,
an Individual,
KEVIN HUNTER,
an Individual,
JOHN JORDAN, JR.,
an Individual,
TERI JORDAN,
an Individual,
LUCY D. GREENE,
an Individual,
DAVID GOETTGE,
LYNN E STEVENSON,
an Individual,
JOHN STEVENSON,
an Individual,
LORI WALLER,
an Individual,
SARIT NETANEL,
an Individual,
ERAN NETANEL,
an Individual,
CLARK BLACKWOOD,
                                   2
           Case: 12-10472   Date Filed: 05/29/2013   Page: 3 of 8


an Individual,
d.b.a. BFS Eagle LLC,
ANDREW M. CRIPE,
an Individual,
KRISTI CRIPE,
an Individual,
VYTAS ANKAITIS,
an Individual,
MARILEE ANKAITIS,
an Individual,
RANDALL RICHARDS,
an Individual,
JAMES WALKER,
an Individual,
ANNIE M. WALKER,
an Individual,

                    Plaintiffs - Appellants,

versus

JP MORGAN CHASE BANK, NA,
a New York corporation,

                    Defendant - Appellee,

NATIONAL CITY MORTGAGE, et al.,

                    Defendants.

                        ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 29, 2013)




                                     3
               Case: 12-10472      Date Filed: 05/29/2013    Page: 4 of 8


Before MARCUS, WILSON and ANDERSON, Circuit Judges:

PER CURIAM:

      Plaintiffs-Appellants Michael McGee et al., purchasers of investment real

estate in a Sarasota, Florida condominium development, appeal from the district

court’s dismissal of the amended complaint they filed against their lender,

JPMorgan Chase Bank, N.A. (“Chase”). The complaint alleges that after the

plaintiffs entered into contracts to purchase condominium units at the Sarasota Cay

Club (“SCC”), a Chase loan officer, Ross Pickard, made misrepresentations related

to the price of the units, the sale of other units in the project, and appraisals of their

units. On appeal, the plaintiffs argue that the district court erred in dismissing their

complaint for failure to state a claim of negligent misrepresentation against Chase.

After careful review, we affirm.

      We review de novo the district court’s grant of a motion to dismiss. Randall

v. Scott, 610 F.3d 701, 705 (11th Cir. 2010).           Under Federal Rule of Civil

Procedure 8(a)(2), a complaint must contain “a short and plain statement of the

claim showing that the [plaintiff] is entitled to relief.” The complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face’” in order to survive a motion to dismiss for failure to state a

claim on which relief can be granted under Fed.R.Civ.P. 12(b)(6). Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544,


                                            4
               Case: 12-10472     Date Filed: 05/29/2013    Page: 5 of 8


570 (2007)). In reviewing a motion to dismiss, we accept as true all factual

allegations contained in the complaint, but we are “not bound to accept as true a

legal conclusion couched as a factual allegation.”           Id. (quotation omitted).

Threadbare recitations of the elements of a cause of action, supported only by

conclusory statements, do not suffice. Id. Further, “only a complaint that states a

plausible claim for relief survives a motion to dismiss.” Id. at 679. “Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific

task that requires the reviewing court to draw on its judicial experience and

common sense.” Id.

      To state a cause of action for negligent misrepresentation in Florida, a

plaintiff must allege: “(1) the defendant made a misrepresentation of material fact

that he believed to be true but which was in fact false; (2) the defendant was

negligent in making the statement because he should have known the

representation was false; (3) the defendant intended to induce the plaintiff to rely . .

. on the misrepresentation; and (4) injury resulted to the plaintiff acting in

justifiable reliance upon the misrepresentation.” Simon v. Celebration Co., 883

So. 2d 826, 832 (Fla. 5th DCA 2004).                    Further, because negligent

misrepresentation sounds in fraud, the facts surrounding the claim must be pled

with particularity. Fed. R. Civ. P. 9(b); Linville v. Ginn Real Estate Co., 697 F.

Supp. 2d 1302, 1306 (M.D. Fla. 2010); see Ostreyko v. B.C. Morton Org., Inc.,


                                           5
               Case: 12-10472     Date Filed: 05/29/2013    Page: 6 of 8


310 So. 2d 316, 318 (Fla. 3d DCA 1975) (“In this state, a negligent

misrepresentation is considered tantamount to actionable fraud.”). Plaintiffs must

therefore allege “(1) precisely what statements or omissions were made in which

documents or oral representations; (2) the time and place of each such statement

and the person responsible for making (or, in the case of omissions, not making)

them; (3) the content of such statements and the manner in which they misled the

plaintiff; and (4) what the defendant obtained as a consequence of the fraud.”

FindWhat Investor Group v. FindWhat.com, 658 F.3d 1282, 1296 (11th Cir. 2011).

      Plaintiffs base their claim on representations which fall into three categories:

pricing representations, sales representations, and appraisal representations. None

is sufficient to state a cause of action for negligent misrepresentation.

      Among other things, the complaint fails to allege facts satisfying the fourth

element of a negligent misrepresentation claim -- reliance. The only allegation

concerning reliance repetitively offered by the plaintiffs is the conclusory claim

that they “relied upon the PICKARD statements to proceed with the purchase and

CHASE loan of the SCC unit.”           But this unexplained assertion is merely a

“[t]hreadbare” recitation of negligent misrepresentation’s “reliance” element,

Iqbal, 556 U.S. at 678, and, moreover, fails to establish that Pickard’s

representations about pricing, sales or appraisals were “a substantial factor in

determining the course of conduct that result[ed] in [their] loss.” See Specialty


                                           6
              Case: 12-10472     Date Filed: 05/29/2013   Page: 7 of 8


Marine & Indus. Supplies, Inc. v. Venus, 66 So. 3d 306, 311 (Fla. 1st DCA 2011)

(quotation omitted). The amended complaint also lacks any allegations showing

“the manner in which [the statements] misled the plaintiff[s].” FindWhat, 658 F.3d

at 1296. Furthermore, since the plaintiffs had already entered into SCC purchase

contracts by the time they spoke with Pickard, the complaint notably fails to allege

that the plaintiffs could have cancelled their purchase contracts and did not do so

because of these representations.

      In addition, the plaintiffs’ claim -- that they relied upon Pickard’s

representations when they entered into the loan agreements and closed the

purchases -- fails to support a viable claim for damages. Presumably the plaintiffs’

theory is that the pricing, sales and appraisal representations by Pickard overstated

the value of the property and, as a result, they paid the developer more than the

units were worth. However, whether the plaintiffs paid with cash or a loan from

Chase, their damages would be the same: the amount by which the purchase price

exceeded the value of the property. Thus, the plaintiffs have not alleged that

anything about the loan or Pickard’s statements caused them to suffer damages.

Simply put, the plaintiffs have not been “economically damaged in [their] loan

transaction[s] with the bank.” Cooper v. Brakora & Assocs., Inc., 838 So. 2d 679,

682 (Fla. 3d DCA 2003).




                                         7
              Case: 12-10472     Date Filed: 05/29/2013    Page: 8 of 8


      In short, the plaintiffs’ allegations regarding Chase’s pricing, sales and

appraisal representations fail state a claim for negligent misrepresentation.

      AFFIRMED.




                                          8